           Case 1:21-cv-02719-KPF Document 20 Filed 08/26/21 Page 1 of 2

THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160




August 26, 2021

VIA CM/ECF
Honorable Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square - Courtroom 618
New York, NY 10007

               Re:     Velasquez v. Sall Restaurant and Lounge, LLC, et al.
                       Case 1:21-cv-02719-KPF

Dear Judge Failla:

        The undersigned represents the Plaintiff in the above-captioned case matter. The Initial
Pretrial Conference in this matter is currently scheduled for September 2, 2021, at 12:00 p.m., in your
Honor's Courtroom. At this time, the Defendants have not appeared formally in this matter, though
properly served through the Secretary of State [D.E. 12, D.E. 13 & D.E. 14].

        Plaintiff does not intend to move for default on any of the Defendants, as same had moved to
hire counsel, though ultimately did not go forward with the attorney. Said attorney who initially
contacted the undersigned, Matthew Selvagn, of The Law Office of Craig Bondy, has communicated
that he no longer will be representing in this case, after the undersigned contacted him to file his
delayed notice of appearance.

        Therefore, the undersigned counsel shall also undertake additional efforts, including follow-up
courier and Federal Express correspondence to the subject facility restaurant location, and corporate
addresses, respectively, to solicit Defendants to appear. An email also has been sent to the above-
mentioned attorney to understand if he has any information of any present attorney connected to
representation of Defendants.

        As such, in order to afford additional time for the Defendants to formally appear in this
matter, the undersigned respectfully requests a 30-day adjournment of the Conference to a date most
convenient to this Honorable Court.
              Case 1:21-cv-02719-KPF Document 20 Filed 08/26/21 Page 2 of 2

Page 2 of 2



       Thank you for your consideration of this third adjournment request.

                                           Sincerely,

                                           By: /S/ B. Bradley Weitz           .
                                              B. Bradley Weitz, Esq. (BW9365)
                                              THE WEITZ LAW FIRM, P.A.
                                              Attorney for Plaintiff
                                              Bank of America Building
                                              18305 Biscayne Blvd., Suite 214
                                              Aventura, Florida 33160
                                              Telephone: (305) 949-7777
                                              Facsimile: (305) 704-3877
                                              Email: bbw@weitzfirm.com




Application GRANTED. The initial pretrial conference scheduled
for September 2, 2021, is hereby ADJOURNED to October 7, 2021,
at 11:00 a.m. The Court cautions Plaintiff that it does not
anticipate granting any further extensions. If Defendants have
not appeared in this matter by the conference date, the Court
expects Plaintiff to commence default judgment proceedings.

Dated:          August 27, 2021                SO ORDERED.
                New York, New York



                                               HON. KATHERINE POLK FAILLA
                                               UNITED STATES DISTRICT JUDGE
